PER CURIAM.
We affirm without further comment David Pipkin’s conviction for attempted second-degree murder and sentence of ten years’ imprisonment followed by five years’ probation. The State agrees that the costs imposed pursuant to sections 775.083(2) and 939.185(l)(a), Florida Statutes (2004), were based upon statutory provisions not in effect on the date of Mr. Pipkin’s offense. We decline the State’s invitation to revisit our precedent on this issue and remand with instructions for the trial court to strike these costs from the judgment. See Griffin v. State, 946 So.2d 610 (Fla. 2d DCA2007).
Affirmed.
ALTENBERND, CASANUEVA, and SALCINES, JJ., Concur.